Citation Nr: 0520701	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1986 
to July 1995 and also has eighteen years of prior active 
service.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's hemorrhoids are no more than mild to 
moderate in degree.  Large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences, has not been found on examination.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued February 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114, DC 7336. 

The Evidence

In September 1995, the veteran was granted service connection 
for hemorrhoids, and a noncompensable evaluation was 
assigned.  This was based on service medical records which 
showed treatment in service on several occasions, and on a VA 
examination report of September 1995.  At that time, the 
veteran reported no bleeding for two years.  The veteran 
complained of itching.  Examination showed some small 
internal hemorrhoids.  

The veteran was examined by VA in December 1998.  He reported 
seeing some blood and having pain.  Sphincter control was 
noted to be good, and there was no fecal leakage.  The 
examiner noted that there were no signs of anemia, and that 
hemoglobin was 115.6 with a hematocrit of 45.3.  There were 
no fissures, and no evidence of internal or external 
hemorrhoids.  There was no evidence of bleeding.  The 
diagnosis was, history of internal hemorrhoids, currently 
none noted internally or externally.  

In August 1999, the veteran underwent a hemorrhoidectomy at a 
VA facility.  

The veteran was examined by VA October 2000.  His medical 
history was noted.  It was noted that post operatively, the 
veteran complained of focal infection, perianal.  Examination 
showed normal sphincter tone, and an external tag was noted.  
There was no rectal tenderness.  The diagnosis was recurrent 
internal hemorrhoids with rectal mucosal prolapse in the 
past.  

In August 2002, the veteran underwent a colonoscopy at a 
private facility.  The finding was telangiectasias of the 
transverse colon.  

The veteran was examined by VA in March 2004.  The examiner 
noted that the claims file had been reviewed.  The veteran's 
medical history was reviewed.  The veteran reported that 
since his hemorrhoidectomy he has had rectal itching, 
irritation in the perianal area, some bulging at the anal 
orifice and some bleeding, particularly after a bowel 
movement 3 or 4 times a day.  He reported having leakage of 
stool after a bowel movement.  Examination showed a right 
anterior hemorrhoidal tag which was non-inflamed.  The anal 
canal revealed normal sphincter tone, and sphincter 
contraction was normal.  The examiner noted that there was no 
evidence of any thrombotic or internal hemorrhoids to digital 
examination.  The diagnosis was, there are no recurrent 
hemorrhoids, internal or thrombotic; there is one small 
somewhat distal hemorrhoidal tag anteriorly.  The examiner 
stated that fecal incontinence was not understood in light of 
the findings, and that since there was no evidence of 
inflammatory conditions and no discharge, infection seemed 
unlikely.  

Discussion

The veteran's service-connected hemorrhoids are evaluated 
under the provisions set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  He has been assigned a noncompensable 
evaluation.  Ass noted above. pursuant to those criteria, a 
noncompensable evaluation is assigned for mild to moderate 
internal or external hemorrhoids.  Assignment of a 10 percent 
evaluation is contemplated where the hemorrhoids are shown to 
be large or thrombotic, and which are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  This is the highest rating available. 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2004).  

The veteran has been shown to have one small hemorrhoid tag.   
There is no indication of fissures or excessive redundant 
tissue.  All of this evidence, including his complaints of 
itching, irritation and some bleeding after bowel movements, 
is consistent with the currently assigned zero percent 
evaluation representing mild to moderate symptoms.  As large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent occurrences, has not 
been documented or reported, the current degree of 
impairment, albeit symptomatic, can be considered no more 
than moderate.  Accordingly, a compensable evaluation is not 
in order.  3 8 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.114, Code 7336.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

ORDER

A compensable evaluation for hemorrhoids is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


